                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
                                 DURHAM DIVISION

  KENNETH DENNIS, individually and on                )   CIVIL ACTION NO.: 1:20-cv-
  behalf of all others similarly situated,           )   00273
                                                     )
                          Plaintiff,                 )
                                                     )
            v.                                       )
                                                     )   COLLECTIVE ACTION
                                                         COMPLAINT
  SANDHILLS EMERGENCY                                )
  PHYSICIANS, P.A.,                                  )
                                                     )
                          Defendant.                 )

       Plaintiff, Kenneth Dennis (“Dennis”), individually and on behalf of all other similarly-

situated employees, by and through his counsel, brings claims as a Collective Action pursuant to

the Fair Labor Standards Act, 29 U.S.C. §§201 et seq. (the “FLSA”) against Sandhills Emergency

Physicians, PA (“SEP” or “Defendant”), and alleges, upon personal belief as to himself and his

own acts, and as for all other matters, upon information and belief, and based upon the

investigation made by his counsel, as follows:

                                       NATURE OF ACTION

       1.        Dennis contends that Defendant violated the Fair Labor Standards Act of 1938, 29

U.S.C. §§ 201, et seq. (“FLSA”) by knowingly suffering and/or permitting Dennis and the putative

Collective members (hereinafter collectively referred to as “Plaintiffs”) to work in excess of 40

hours per workweek without properly compensating them at an overtime premium rate for these

overtime hours.

                                       JURISDICTION AND VENUE

       2.        This Court has subject-matter jurisdiction over this action pursuant to 29 U.S.C.

§216(b), which provides that suit under the FLSA “may be maintained against any employer… in

                                                 1



       Case 1:20-cv-00273-WO-JLW Document 1 Filed 03/24/20 Page 1 of 9
any Federal or State court of competent jurisdiction.” Dennis has signed an opt-in consent form

to join this lawsuit. (Exhibit 1).

       3.      This Court has jurisdiction over Dennis’ claims pursuant to 28 U.S.C. §1331

because Dennis’ claims arise under the FLSA.

       4.      This Court has personal jurisdiction because Defendant conducts substantial

business in Moore County, North Carolina, which is located within this judicial district.

       5.      Venue is proper in this District pursuant to 28 U.S.C. §1391(b) because

Defendant has substantial business contacts in this district and because the unlawful acts alleged

herein occurred in Moore County, North Carolina, which is located within this judicial district.

                                               PARTIES

       6.      Dennis is a resident of Troy, North Carolina and worked for Defendant as an

Advanced Practice Provider (“APP”).

       7.      Defendant is a medical provider that provides services at hospitals located in

Pinehurst, NC, Troy, NC, Rockingham, NC and Raeford, NC.

       8.      Defendant’s principal place of business is located in Pinehurst, North Carolina.

       9.      At all times relevant, Defendant was Dennis’ “employer” as defined by the FLSA,

29 U.S.C. §203(d) and was actively engaged in the conduct described herein. Throughout the

relevant period, Defendant employed Dennis and similarly-situated employees within the meaning

of the FLSA.

                                                 FACTS

       10.     Plaintiffs are individuals who work and have worked for Defendant as APPs during

the statutory period. Defendant’s APPs hold the job titles of Physician Assistants and Nurse




                                                 2



        Case 1:20-cv-00273-WO-JLW Document 1 Filed 03/24/20 Page 2 of 9
Practitioners. Amongst other things, Plaintiffs all shared similar, training, job descriptions and job

tasks. Importantly, Plaintiffs were all paid an hourly rate of pay.

       11.     Defendant employed Dennis as an APP from March 2018 until December 31, 2019.

       12.     Defendant paid Plaintiffs on the last day of each month. Pursuant to SEP’s uniform

policy and practice, SEP paid Plaintiffs an overtime premium for all hours worked in excess of

one hundred-sixty (160) during each month.

       13.     SEP did not calculate and pay an overtime premium for Plaintiffs based on a 7-day

workweek.

       14.     The hours worked by Plaintiffs varied week to week. For example, Plaintiffs

regularly worked schedules that included 7-day workweeks consisting of less than 40 hours and

greater than 40 hours. SEP’s policy and practice of averaging the number of hours worked each

month and only paying an overtime premium for hours worked in excess of 160 hours resulted in

the underpayment of overtime compensation owed to Plaintiffs.

       15.     By way of example, Dennis worked a total of 162 hours during the month of

October 2019 and SEP paid him for 2 hours of overtime. During this same month, however,

Dennis worked two workweeks under 40 hours, a workweek consisting of 60 hours and a

workweek consisting of 56 hours. As a result, SEP underpaid Dennis by at least 32 hours of

overtime for hours worked during the month of October 2019.

       16.     SEP also requires Plaintiffs to arrive and begin working at least 10 minutes prior to

the start of their scheduled shifts, but SEP does not pay Plaintiffs for this off-the-clock time.

       17.     SEP also requires Plaintiffs to continue working past the end of their scheduled

shifts, but only pays Plaintiffs if the extra time exceeds 30 minutes.




                                                  3



        Case 1:20-cv-00273-WO-JLW Document 1 Filed 03/24/20 Page 3 of 9
       18.     SEP also requires Plaintiffs to attend company staff or peer review meetings, but

SEP does not pay Plaintiffs for this off-the-clock time.

       19.     SEP failed to pay all overtime hours worked by Plaintiffs during the 3 year period

preceding the filing of this Complaint. Specifically, SEP failed to pay Plaintiffs the requisite

overtime rate of 1½ times their regular rate for all hours worked more than 40 hours per 7-day

workweek.

       20.     SEP determined and controlled the total number of hours worked by Plaintiffs, as

well as the compensation paid to Plaintiffs.

       21.     SEP knew, and was aware at all times, that it calculated and paid overtime

compensation to Plaintiffs for all hours worked in excess of 160 each month, instead of on a 7-day

workweek basis as required by the FLSA.

       22.     The conduct alleged above reduced SEP’s labor and payroll costs.

       23.     Plaintiffs were subject to SEP’s uniform policies and practices and were victims of

SEP’s scheme to deprive them of overtime compensation. As a result of SEP’s improper and

willful failure to pay Plaintiffs in accordance with the requirements of the FLSA, Plaintiffs suffered

lost wages and other related damages.

                                Defendant Willfully Violated the FLSA

       24.     SEP has no legitimate basis to believe Plaintiffs were exempt from the overtime

requirements of the FLSA. Instead, SEP either knew or acted with reckless disregard of clearly

applicable FLSA provisions in failing to pay Plaintiffs overtime compensation for all overtime

hours worked. Defendant’s willful actions and/or willful failures to act, included, but were not

necessarily limited to:




                                                  4



        Case 1:20-cv-00273-WO-JLW Document 1 Filed 03/24/20 Page 4 of 9
             a. SEP maintained or should have maintained payroll and time keeping records that

                reflected that Plaintiffs did, in fact, regularly work overtime hours based on a 7-

                day workweek and therefore, SEP had actual or constructive knowledge that

                Plaintiffs worked more overtime hours than they were compensated for;

             b. SEP knew or should have known that it did not pay Plaintiffs one and one half

                (1½) times their regular rate of pay for all overtime hours worked;

             c. SEP lacked any good-faith basis to believe that Plaintiffs fell within any exception

                under the FLSA that would permit SEP to only pay an overtime premium for hours

                in excess of 160 each month; and

             d. SEP was aware that it would (and did) benefit financially by failing to pay

                Plaintiffs overtime premium pay for all overtime hours worked, thereby reducing

                labor and payroll costs.

                           FLSA COLLECTIVE ACTION ALLEGATIONS

       25.      Dennis brings this collective action on behalf of himself and all others similarly

situated pursuant to 29 U.S.C. § 216(b) to recover unpaid overtime wages, liquidated damages,

and other damages related to Defendant’s violation of the FLSA.

       26.      Dennis pursues the requested relief on behalf of the following individuals (“the
Class”):

                All individuals who currently work, or have worked, for
                Defendant as an Advance Practice Provider (i.e. Nurse
                Practitioner or Physician Assistant) at any time within the
                preceding 3-years from the date of filing the complaint.

       27.      Dennis is a member of the Class he seeks to represent because he was employed by
Defendant during the relevant period, routinely suffered or was permitted to work more than 40
hours per week, as described above, and was not paid an overtime premium rate for all time he
worked over 40 hours per workweek.

                                                  5



       Case 1:20-cv-00273-WO-JLW Document 1 Filed 03/24/20 Page 5 of 9
        28.      Specifically, Defendant engaged in common schemes to avoid paying Plaintiffs
overtime pay when they worked in excess of 40 hours per week by averaging the number of hours
worked each month instead of computing overtime based on a 7-day workweek.
        29.      Although Plaintiffs may have worked in different locations throughout the relevant
period, this action may be properly maintained as a collective because:
              a. Plaintiffs were all paid under the same compensation structure;
              b. Plaintiffs worked in excess of 40 hours per week during one or more workweeks
                 while employed by Defendant;
              c. Regardless of their location, Defendant did not pay Plaintiffs an overtime premium
                 of 1½ times their regular hourly rate for all time worked in excess of 40 hours per
                 workweek; and
              d. Defendant maintained common timekeeping and payroll systems and policies with
                 respect to Plaintiffs, regardless of their location.
        30.      Defendant encouraged, suffered and permitted Plaintiffs to work more than forty
(40) hours per week without proper overtime compensation.
        31.      Defendant knew that Plaintiffs performed work that required additional wages and
overtime compensation to be paid.           Nonetheless, Defendant operated under a scheme, as
previously described, to deprive Plaintiffs of wages and overtime compensation.
        32.      Defendant’s conduct as alleged herein was willful and has caused damage to
Plaintiffs.
        33.      Defendant is liable under the FLSA for failing to properly pay Plaintiffs overtime
wages. Dennis requests that the Court authorize notice to the members of the collective Class to
inform them of the pendency of this action and their right to “opt-in” to this lawsuit pursuant to 29
U.S.C. § 216(b) for the purpose of seeking unpaid overtime compensation, liquidated damages
under FLSA, and the other relief requested herein.
        34.      Dennis estimates that the collective, including both current and former employees
over the relevant period, will include more than 30 members. The precise number of collective
members should be readily available from Defendant’s personnel, scheduling, time and payroll

                                                    6



        Case 1:20-cv-00273-WO-JLW Document 1 Filed 03/24/20 Page 6 of 9
records, and from input received from Dennis as part of the notice and “opt-in” process provided
by 29 U.S.C. §216(b). Given the composition and size of the collective class, its members may be
informed of the pendency of this action directly via U.S. mail and e-mail.

                       FAILURE TO PAY OVERTIME WAGES UNDER THE
                         FLSA FOR ALL OVERTIME HOURS WORKED

       35.      Dennis realleges and incorporates by this reference all the paragraphs above in

this Complaint as though fully set forth herein.

       36.      Defendant operates an “enterprise” as defined by Section 3(r)(1) of the FLSA, 29

U.S.C. § 203(r)(1), and is engaged in commerce within the meaning of Section 3(s)(1)(A), 29

U.S.C. § 203(s)(1)(A).

       37.      Plaintiffs are similarly-situated individuals within the meaning of the FLSA, 29

U.S.C. §216(b).

       38.      FLSA Section 207(a)(1) states that an employee must be paid an overtime rate,

equal to at least 1½ times the employee’s regular rate of pay, for all hours worked in excess of 40

hours per week.

       39.      Throughout the relevant period, Defendant violated the FLSA by routinely

suffering or permitting Plaintiffs to work overtime hours each week without paying them premium

overtime pay.

       40.      Throughout the relevant period, Plaintiffs each worked in excess of 40 hours per

week during one or more workweeks but were not paid an overtime premium of 1½ times their

regular hourly rate for all of those additional hours.

       41.      Defendant’s actions described in this Complaint violated the FLSA.

       42.      Defendant’s actions were willful and not in good faith.




                                                   7



        Case 1:20-cv-00273-WO-JLW Document 1 Filed 03/24/20 Page 7 of 9
       43.     Plaintiffs have been harmed as a direct and proximate result of Defendant’s

unlawful conduct because they have been deprived of overtime wages owed for time worked in

excess of 40 hours per week from which Defendant derived a direct and substantial benefit.

       44.     Defendant is liable to Plaintiffs for actual damages, liquidated damages and

equitable relief pursuant to 29 U.S.C. §216(b) as well as reasonable attorneys’ fees, costs and

expenses.

       45.     Plaintiffs are also entitled to injunctive relief to prevent Defendant from continuing

their violation of the FLSA and other appropriate class-wide injunctive relief.

                                     PRAYER FOR RELIEF

       WHEREFORE , Dennis, individually and on behalf of all others similarly situated, by and

through his attorneys, demands judgment against Defendant, jointly and severally, and in favor of

Dennis and all others similarly situated, for a sum that will properly, adequately and completely

compensate Dennis and all others similarly situated for the nature, extent and duration of their

damages, the costs of this action and as follows:

       A.      Order the Defendant to file with this Court and furnish to counsel a list of all names,
               telephone numbers, e-mail addresses and home addresses of all Advance Practice
               Providers who have worked for the Defendant within the last three years;

       B.      Authorize Dennis’ counsel to issue notice via U.S. Mail and e-mail at the earliest
               possible time to all Advance Practice Providers who worked for the Defendant
               within the last three years, informing them that this action has been filed, of the
               nature of the action, and of their right to opt-in to this lawsuit if they were deprived
               of overtime compensation, as required by the FLSA;

       C.      Certify Dennis’ FLSA claim as a collective action;

       D.      Declare and find that the Defendant committed one or more of the following acts:

                   i. Violated provisions of the FLSA by failing to pay overtime wages to Dennis
                      and similarly-situated persons who opt-in to this action;

                  ii. Willfully violated provisions of the FLSA;

                                                    8



        Case 1:20-cv-00273-WO-JLW Document 1 Filed 03/24/20 Page 8 of 9
      E.     Award compensatory damages, including all overtime pay owed, in an amount
             according to proof;

      F.     Award liquidated damages on all compensation due accruing from the date such
             amounts were due;

      G.     Award all costs and reasonable attorneys’ fees incurred prosecuting this claim;

      H.     Grant leave to add additional plaintiffs by motion, the filing of written consent
             forms, or any other method approved by the Court; and

      I.     For such further relief as the Court deems just and equitable.


Dated: March 24, 2020                      Respectfully Submitted,


                                                   /s/ Jason S. Chestnut
                                                   Jason S. Chestnut, NCSB #52066
                                                   Philip J. Gibbons, Jr., NCSB #50276
                                                   Craig L. Leis, NCSB #48582
                                                   GIBBONS LEIS, PLLC
                                                   14045 Ballantyne Corporate Place, Ste. 325
                                                   Charlotte, NC 28277
                                                   Telephone: 704-612-0038
                                                   Email: jason@gibbonsleis.com
                                                            phil@gibbonsleis.com
                                                            craig@gibbonsleis.com




                                              9



       Case 1:20-cv-00273-WO-JLW Document 1 Filed 03/24/20 Page 9 of 9
